Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in respond to applicant’s amendment filed on March 29, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Status of claims
Claims 25-48 are pending; of which claims 25-48 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

 Zhang et al. (US PG-PUB No. 2017/0352027 A1) disclosed a method and system implementing a trusted bridge configured for coupling between data sources and a smart contract program of a blockchain. Data obtained from data sources via a relay component of the trusted bridge is authenticated in a secure enclave component of the trusted bridge. Information based on the data authenticated in the secure enclave component of the trusted bridge is provided to the smart contract program of the blockchain via the relay component of the trusted bridge. The secure enclave component illustratively receives a request for authenticated data from the blockchain smart contract program via the relay component, and responds to the request via the relay component.
Tabares (US Pat. No. 10,778,603 B2) disclosed a method and system for controlling access to broker resources. A client device receives from a broker server a list of broker resources that a user is permitted to access and blockchain information for connecting with each broker resource of the list. When the broker server become unavailable, use the blockchain information to control connection establishment between the client device and the broker resources in the list.
Callan et al. (US Pat. No. 10,243,748 B1) disclosed a method and system for provisioning an IoT device with a digital certificate through a medium of a blockchain. 
Bathija et al. (US Pat. No. 9,537,862 B2) disclosed a method and system for controlling network resource access using an access controller and an intermediate relay node. 
Lee et al. (WIPO PUB No. 2016/048575 A1) disclosed a method and system for securing wireless communication between a user equipment (UE) and a serving network.  Once a security association between the UE and the serving network has been established, transmit by the UE a connection request or tracking area request to a network function in the serving network, receive by the UE a response to the connection request or tracking area request including a signature of the network function, authenticates 
The prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “receiving, from a client smart contract and by a relay system smart contract executing within the blockchain network, a request for retrieving the data from the external data source, the request comprising encrypted data, the encrypted data comprising access data for accessing the external data source that is encrypted using a service public key of a key management node that is external to the blockchain network; ...receiving, from the relay system node and by the relay system smart contract, a return result...comprising the data retrieved from the external data source obtained by the relay system node and a digital signature, wherein the digital signature is generated based on the data retrieved from the external data source and the service private key of the key management node”, in combination with “selecting, by the relay system smart contract, a relay system node from a plurality of relay system nodes that are external to the blockchain network, wherein the plurality of relay system nodes are distributed with a service private key of the key management node; transmitting, by the relay system smart contract, the request to the relay system node”, within the claimed invention as a whole, as recited in claim 25, and similarly recited in claims 33 and 41, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491